

117 HR 3101 IH: Repealing Illegal Freedom and Liberty Excises Act
U.S. House of Representatives
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3101IN THE HOUSE OF REPRESENTATIVESMay 11, 2021Mrs. Hinson (for herself, Mr. Duncan, Mr. Hice of Georgia, Ms. Herrell, Mrs. Miller-Meeks, Mrs. Boebert, Mr. Rosendale, Mr. Steube, Mr. Owens, Mr. Brooks, Mr. Perry, Mr. Norman, Mr. Gibbs, Mr. Gallagher, Mr. Mooney, Mr. Keller, Mr. Budd, Mr. Smith of Missouri, Mr. Gooden of Texas, Mr. Womack, Mr. Weber of Texas, Mr. Crawford, Mrs. Wagner, Mr. Hudson, Mrs. Fischbach, Mr. Reschenthaler, Mr. Feenstra, Ms. Tenney, Mr. Higgins of Louisiana, Mr. Davidson, Mr. Babin, Ms. Stefanik, Mr. Massie, Mr. Johnson of Ohio, Mr. DesJarlais, Mr. Gosar, Mr. Williams of Texas, Mr. Simpson, Mr. Young, Mr. Amodei, Mr. McClintock, Mr. Sessions, Mr. Lamborn, Mr. Jordan, Mr. Zeldin, Mr. Carter of Georgia, Mr. Meijer, Mr. Mann, Mrs. McClain, Mr. Bishop of North Carolina, Mr. Cloud, Mr. Rice of South Carolina, Mr. Newhouse, Mr. Kelly of Pennsylvania, Mr. Moore of Alabama, Mrs. Greene of Georgia, Mr. Pfluger, Mr. Arrington, Mr. Grothman, Mr. Cawthorn, and Mr. Webster of Florida) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to repeal the firearm transfer tax, and for other purposes.1.Short titleThis Act may be cited as the Repealing Illegal Freedom and Liberty Excises Act or the RIFLE Act. 2.Repeal of certain taxes relating to firearms(a)Firearm transfer tax repealedSection 5811 of the Internal Revenue Code of 1986 is hereby repealed.(b)Conforming amendments(1)Section 4182(a) of such Code is hereby repealed.(2)Section 5846 of such Code is amended by striking , 5811,.(3)Section 5852 of such Code is amended by striking section 5811 each place it appears and inserting section 5811 (as in effect immediately before the enactment of the Repealing Illegal Freedom and Liberty Excises Act).(4)Section 5853 of such Code is amended by striking section 5811 and inserting section 5811 (as in effect immediately before the enactment of the Repealing Illegal Freedom and Liberty Excises Act).(5)Section 5854 of such Code is amended by striking section 5811 and inserting section 5811 (as in effect immediately before the enactment of the Repealing Illegal Freedom and Liberty Excises Act).(c)Effective dateThe amendments made by this section shall apply to transfers after the date of the enactment of this Act.3.Rule of constructionNothing in this Act shall be construed to place any firearms regulated under Chapter 53 of the Internal Revenue Code of 1986 (the National Firearms Act) under the jurisdiction of the United States Consumer Product Safety Commission.